Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendments filed on 9/21/2021.
Claims 1-14, 16, 18, 20-23 are pending in this Office Action. Claims 15, 17, 19 are canceled, Claims 21-23 are newly added. Claims 1, 16, and 18 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
(iii) component data content, each component being contained in only one entry structure, wherein each component in an entry structure being defined as one of the following component types: a numeric data type, a text data type, a date data type, and a connection data type”. .”  However, such limitations are not supported by the specification.  The specification merely states “each component being of one type of a numeric data type, a text data type, a date data type, or a connection data”, “wherein each respective component structure in an entry structure defined as one of a numeric data type, a text data type, a date data type, or a connection data type,” (see Abstract, paragraph 0004, 0010).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, 18, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 4 recites the limitation “the first entry structure”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “second entry structure”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation “the one or more computer memory components”, “the components”, “the first and second logical entry structures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the one or more computer memory components”, “the components”, “the logical entry structure”, and “the component structure type”, “the first and second logical entry structures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “an existing first logical entry structure having a first entry number…a second entry number”, it is unclear whether “a first entry number”, “a second entry number” is/are referring to “entry structure number” or other.

Claim 9 recites “the first entry structure including a first entry number and an explosion-type connection component structure… and wherein the first entry structure explosion-type connection component structure includes the second entry structure number indicating the second entry structure has a subordinate hierarchical relationship relative to the first entry structure”, and Claim 10 recites “second entry structure including a second entry structure number and an explosion-type connection component structure,… wherein the second entry explosion-type connection component structure includes the first entry structure number indicating the second entry structure has a subordinate hierarchical relationship to the first entry structure”. It is unclear whether how the subordinate hierarchical relationship is related to “explosion-type connection”. In addition, the instant specification merely discloses “[0093]… An Explosion Component establishes a subordinate hierarchical connection (relationship) of another Entry to the Entry in which the Explosion Component is contained. For example, if an Explosion Component is a component of Entry Number 95651, and the Explosion Component includes the connection Entry Number 95850, then Entry Number 95850 has a subordinate hierarchical connection to Entry Number 95651”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. 


The limitation of configuring and storing entity data structures and component data structures, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, “computer storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “storing structures” in the context of this claim encompasses the user manually configuring/storing data. Similarly, the limitation of including component structure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “configuring” in the context of this claim encompasses the user thinking about what information to be included. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the storing and configuring steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the storing and including steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 2-14, recite the additional limitations defining/storing data in the structures in high level of generality.  These elements merely relate to the aforementioned collecting and storing data.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jas (US 2002/0059260, hereinafter Jas).

As to Claim 1, Jas discloses A data storage and retrieval system, comprising: 
one or more non-transitory computer storage mediums configured to store processor-executable instructions; one or more processors coupled to the one or more non-transitory computer storage mediums (Para. 0025, 0072,  computer with storage and processor), wherein the one of more processors are configured to execute the processor-executable instructions to: 
configure the one or more non-transitory computer memory components according to logical entry structures as data content is being processed for storage in the logical entry structures, each logical entry structure including (i) an entry structure size, (ii) a unique entry structure number, (iii) a status of the entry structure, (iv) a total number of components in the entry structure, each entry structure having one or more components, and (v) one or more  components (Para. 0010, 0021, 0065, 0066, 0084-0085,  plurality of entities, each entity consists of a unique identifier and a list of pairs of attribute identifiers and associated values, the entity validator evaluate the attributes of the entity, if the evaluates to FALSE, then the entity under consideration is considered invalid, e.g. status. The result is returned to the entity manager by the entity validator, all the attributes of an entity is defined by the entity type, e.g. total number of component, each entity consists of one or more attributes with type and associated values), 
each of the one or more components including (i) a component name, (ii) a component type, and (iii) component data content, each component being contained in only one entry structure, wherein each component in an entry structure being defined as one of the following component types: a numeric data type, a text data type, a date data type, and a connection data type, and wherein each connection data type component include a logical entry structure number indicating another logical entry structure having a hierarchical connection to the logical entry structure that includes said connection data type component; and perform a transaction to retrieve, store, or update data stored in the logical entry structures (Para. 0057-0060, 0076,  0083, 0099, 0137, An attribute description comprises a unique identifier and an associated data type. The unique identifier is provided to differentiate among all of the attribute descriptions. Examples of fundamental atomic data types include: integer, real number, Boolean, character string, or an enumeration. An attribute description may also specify whether the attribute is a joining attribute. A joining attribute corresponds to a mutual property, and a joining attribute's value contains an additional reference to an associated entity. An attribute description may specify whether the attribute is repeatable, meaning that an entity may have multiple values associated with this attribute. For example, an attribute description for an "email" attribute with a data type character string may indicate multiple or repeating values. A joining attribute may also be repeatable. Each attribute description record comprises a unique attribute identifier, an optional symbolic name, a data type identifier, a bit indicating whether the attribute may repeat, and a bit indicating whether the attribute is a joining attribute. Entity list may be stored, modified, and retrieved, such as, access, insertion or deletion). 
Jas does not explicitly discloses “an entry structure size”.

 In addition, Jas does discloses a component packet comprises a plurality of component data records, a plurality of component description records arranged in an array, and a header record comprising two fields: a total size field and a number of components field. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any type of information having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.


As to Claim 2, Jas as modified discloses The data storage and retrieval system of claim 1, wherein the one or more processors are configured to execute the processor-executable instructions to perform a transaction to change information stored in a logical entry structure of the logical entry structures (Para. 0028, 0056). 

As to Claim 3, Jas as modified discloses The system of claim 1, wherein first entry structure of the logical entry structures includes a first entry structure number, and at least one 
 

As to Claim 4, Jas as modified discloses The system of claim 2, wherein the connection data type of the at least one component of the first entry structure is an explosion-type connection component

As to Claim 5, Jas as modified discloses The system of claim 4, wherein the explosion-type connection component further comprises a reference designator (see claim 4). 

As to Claim 6, Jas as modified discloses The system of claim 2, wherein the connection data type of the at least one component of the first entry structure  is an implosion-type connection component and includes a second entry structure number of a second logical entry structure indicating that the second logical entry structure has a superordinate relationship to the first logical entry structure (see Claim 4).

Jas as modified discloses The system of claim 2, wherein the connection data type is a flat type connection component comprising an entry structure number (see Claim 4). 

As to Claim 8, Jas as modified discloses The system of claim 1, wherein the connection data type component is a custom type connection component comprising a connection entry structure number (see Claim 4). 

As to Claim 9, Jas as modified discloses The system of claim 1, wherein one or more processors are configured to execute the processor-executable instructions to: store a first logical entry structure including a first entry structure number and an explosion type connection component; and store a second logical entry structure including a second logical entry structure number and an implosion type connection component wherein the second entry logical structure implosion type connection component includes the first entry structure number indicating the first logical entry structure has a superordinate hierarchical relationship relative to the second logical entry structure, and wherein the first logical entry structure explosion type connection component structure includes the second logical entry structure number indicating the second entry structure has a subordinate hierarchical relationship relative to the first logical entry structure (Para. 0059-0060, 0066-0067, 0071; Note: the each component in an entry structure being defined as one of the component types. However, since “connection data type” is not required, and as such, the connection data type at claim 9 is either optional or purely descriptive). 



As to Claim 11, Jas as modified discloses The system of claim 1, wherein the one of more processors are configured to execute the processor-executable instructions to: store a first entry structure of the plurality of entries, the first entry structure including a first entry structure number and an flat-type connection component structure; and store a second entry structure of the plurality of entry structures, second entry structure including a second entry structure number and a flat-type connection component structure wherein the second entry structure flat-type connection component structure includes the first entry structure number indicating the second entry structure has a flat hierarchical relationship to the first entry structure, and wherein the first entry structure flat-type connection component structure includes the second entry structure 

As to Claim 12, Jas as modified discloses The system of claim 1, wherein the one of more processors are configured to execute the processor-executable instructions to: store a first logical entry structure, the first logical entry structure including a first entry structure number and a custom type connection component structure, wherein the custom type connection component includes an entry structure number of a second logical entry structure indicating that the first entry structure has a connection to the second entry structure, the custom type connection component further comprising a reference designator representative of the connection between the first logical entry structure and the second logical entry structure (Para. 0066-0067, 0071). 

As to Claim 13, Jas as modified discloses The system of claim 1, wherein the transaction includes populating a first logical entry structure, wherein populating the first logical entry structure includes: generating and storing an entry structure size of the first logical entry structure, generating and storing an entry structure number of the first logical entry structure, generating and storing a status of the first logical entry structure; determining a number of components for the first logical entry structure and storing the number of components in the first 

As to Claim 14, Jas as modified discloses The system of claim 1, wherein the one or more non-transitory computer storage mediums includes at least two non-transitory computer storage mediums, and wherein the at least two non-transitory computer storage mediums include a first computer storage medium comprising a solid-state drive, wherein the logical entry structures are stored on the solid-state drive (Para. 0072). 


Claim 16, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jas (US 2002/0059260, hereinafter Jas) in view of Vu (US 2004/0143582, hereinafter Vu).

As to Claim 16, Jas discloses A method for storing and retrieving data in a computer system having one or more non-transitory memory components storing processor-executable instructions and one or more computer processors to execute the processor-executable instructions to perform the method (Para. 0025, 0072, computer with storage and processor), the method comprising: 
configuring the one or more non-transitory computer memory components according to  logical entry structures, each logical entry structure including (i) an entry structure size, (ii) a unique entry structure number, (iii) a status of the entry structure, (iv) a total number of components in the logical entry structure, each logical entry structure having one or more components, and (v) the components in the logical entry structure a unique identifier and a list of pairs of attribute identifiers and associated values, the entity validator evaluate the attributes of the entity, if the evaluates to FALSE, then the entity under consideration is considered invalid, e.g. status. The result is returned to the entity manager by the entity validator, all the attributes of an entity is defined by the entity type, e.g. total number of component, each entity consists of one or more attributes with type and associated values), 
each component being contained in only one logical entry structure and each component having (i) a component name, (ii) a component type, and (iii) component contents, wherein each component is defined as being one of a component type of numeric, text, date, or connection, and wherein the component contents of each connection component type includes connection data of a logical entry structure number of another logical entry structure (Para. 0057-0060, 0076,  0083, An attribute description comprises a unique identifier and an associated data type. The unique identifier is provided to differentiate among all of the attribute descriptions. Examples of fundamental atomic data types include: integer, real number, Boolean, character string, or an enumeration. An attribute description may also specify whether the attribute is a joining attribute. A joining attribute corresponds to a mutual property, and a joining attribute's value contains an additional reference to an associated entity. An attribute description may specify whether the attribute is repeatable, meaning that an entity may have multiple values associated with this attribute. For example, an attribute description for an "email" attribute with a data type character string may indicate multiple or repeating values. A joining attribute may also be repeatable. Each attribute description record comprises a unique attribute identifier, an optional symbolic name, a data type identifier, a bit 
 receiving and storing information of a first logical entry structure and a second logical structure in the logical entry structures on the one or more non-transitory computer memory components, wherein storing the information of the first and second logical entry structures includes defining and storing a first entry number for the first logical entry structure, and defining and storing a second entry number for the second logical entry structure (Para. 0057-0058, 0065, An entity consists of a unique identifier and a list of pairs of attribute identifiers and associated values), 
receiving information of a first connection-type component associated with the first logical entry structure, wherein the information includes connection data indicative of the second entry number; in response to receiving the information of the first connection-type component, adding a first connection-type component to the first logical entry structure, wherein the first connection-type component contents includes connection data comprising the second logical entry number, and the first connection-type component is defined to be component type indicative of a hierarchical relationship between the first logical entry structure and the second logical entry structure (Para. 0059-0060, 0066-0067, An attribute description may also specify whether the attribute is a joining attribute. A joining attribute corresponds to a mutual property, and a joining attribute's value contains an additional reference to an associated entity. A joining attribute may also be repeatable. If an attribute identifier corresponds to a joining attribute, an entity reference is also associated with the attribute identifier value pair. In the above example of entity 64 representing a particular automobile, if the attribute "make" is defined as a joining attribute, and then the attribute value in the entity Vu, Fig. 3A/3B).
Jas does not explicitly disclose “an entry structure size”, “adding a second connection-type component to the second logical entry structure, wherein the second connection-type component contents includes connection data comprising the first logical entry number, and the second connection-type component is defined to be a component type indicative of a hierarchical relationship between the first and second logical entry structures”.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The size of a record are not relevant in the processing of a record.  Rather, the “an entry structure size” and/or “a total number of component structures”… are merely the types of information that may be associated with the electronic records. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
 In addition, Jas does discloses a component packet comprises a plurality of component data records, a plurality of component description records arranged in an array, and a header record comprising two fields: a total size field and a number of components field. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any type of information having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

Vu explicitly discloses adding a second connection-type component to the second logical entry structure, wherein the second connection-type component contents includes connection data comprising the first logical entry number, and the second connection-type component is defined to be a component type indicative of a hierarchical relationship between the first and second logical entry structures (Figs. 3A/3B, Para. 0024-0029, Parent node may include, among other things, memory addresses of central linked list, one or more data fields, , and a pointer linking to each child node, e.g. explosion connection. Child has a pointer points or links to the parent node. Thus, matched data obtained at several child nodes moves immediately back to the parent simultaneously Each child node in accordance with an embodiment of the invention includes its own memory address, one or more data fields and a pointer linking the child node to the parent node, e.g. implosion connection, parent-child relationship is see as superordinate subordinate / hierarchical relationship).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jas with the teachings of Vu to include the relationship between parent nodes, as well as the relationship between each child node to its specific parent node (Vu Para. 0011).

As to Claim 21, Jas as modified discloses The method of claim 16, wherein the first component is an explosion component type and the second component is an implosion component type (Para. 0024-0029).

Jas as modified discloses The method of claim 16. wherein the first component is an implosion component type and the second component is an explosion component type (Para. 0024-0029).

As to Claim 23, Jas as modified discloses The method of claim 16, wherein the first component is a flat component type and the second component is a flat component type (Para. 0024-0029).


Claim 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jas (US 2002/0059260, hereinafter Jas) in view of Lysne et al. (US 2015/0154192, hereinafter Lysne).

As to Claim 18, Jas discloses A method for storing and retrieving data in a computer system having one or more non-transitory memory components storing processor-executable instructions and one or more computer processors to execute the processor-executable instructions (Para. 0025, 0072,  computer with storage and processor) to perform the method, the method comprising: 
configuring the one or more computer memory components according to a plurality of logical entry structures, each entry structure including a unique entry structure number, and the components in the logical entry structure (Para. 0010, 0021, 0065, 0066, 0084-0085,  plurality of entities, each entity consists of a unique identifier and a list of pairs of attribute identifiers and associated values), each of the components including (i) a component name, (ii) a component type, and (iii) component contents, wherein each component type is defined as being  numeric data, text data, date data, or connection data of type explosion, implosion, flat, or custom,  and wherein each component of a connection data component type includes a logical entry structure number indicating another entry structure (Para. 0057-0060, 0076,  0083, An attribute description comprises a unique identifier and an associated data type. The unique identifier is provided to differentiate among all of the attribute descriptions. Examples of fundamental atomic data types include: integer, real number, Boolean, character string, or an enumeration. An attribute description may also specify whether the attribute is a joining attribute. A joining attribute corresponds to a mutual property, and a joining attribute's value contains an additional reference to an associated entity. An attribute description may specify whether the attribute is repeatable, meaning that an entity may have multiple values associated with this attribute. For example, an attribute description for an "email" attribute with a data type character string may indicate multiple or repeating values. A joining attribute may also be repeatable. Each attribute description record comprises a unique attribute identifier, an optional symbolic name, a data type identifier, a bit indicating whether the attribute may repeat, and a bit indicating whether the attribute is a joining attribute);
populating the plurality of logical entry structures with data content, where the component structure type is generated based on the data content as the data content is processed to populate the plurality of entry structures (Para. 0028, 0071, 0091, 0127, Attribute descriptions, constraints, and entities may be added and/or deleted over time in real time. The attribute value search index is updated by the entity manager 102 whenever an entity is added or its attribute values are modified. When an employee entity is deleted, the corresponding employee entity list must be updated to remove the deleted employee. In this circumstance, the component packet approach described above has two significant drawbacks. First, in order to each attribute value is consistent with the data type); 
receiving information of a first component to add to an existing first logical entry structure having a first entry number, the first component defined as a connection type indicating a hierarchical relationship between the first and a second logical entry structure, the first component including contents of a second entry number of an existing second logical entry structure; adding the first component to the first logical entry structure (Para. 0059-0060, 0066-0067, An attribute description may also specify whether the attribute is a joining attribute. A joining attribute corresponds to a mutual property, and a joining attribute's value contains an additional reference to an associated entity. A joining attribute may also be repeatable. If an attribute identifier corresponds to a joining attribute, an entity reference is also associated with the attribute identifier value pair. In the above example of entity 64 representing a particular automobile, if the attribute "make" is defined as a joining attribute, and then the attribute value in the entity would have a form: ("make, Ford, entity ID 17), where entity ID 17 represents another database entity representing the car manufacturer, Ford.).
Jas does not explicitly disclose “an entry structure size”, “automatically adding a second component to the second logical entry structure, the second component defined as a connection type indicating a hierarchical relationship between the first and second logical entry structures, the second component including contents of the first entry number”.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The size of a record are not relevant in the processing of a record.  Rather, the “an entry structure size” and/or “a total number of component structures”… are merely the types of information that may be associated with the electronic 
 In addition, Jas does discloses a component packet comprises a plurality of component data records, a plurality of component description records arranged in an array, and a header record comprising two fields: a total size field and a number of components field. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any type of information having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Lysne explicitly discloses automatically adding a second component to the second logical entry structure, the second component defined as a connection type indicating a hierarchical relationship between the first and second logical entry structures, the second component including contents of the first entry number (Fig. 3, dual link, Para. 0086, 0155-0156, the object manager associates objects with one another within an object network via, for example, SUBID references. The object manager may associate objects in at least two distinct ways: (i) explicitly from links derived from real-world, (e.g., by leveraging previously established relationships) and (ii) implicitly from "nature of object" via similarity analysis. For example, the object manager may create an object network associating object A (A) with object B (B) by instantiating two objects with the following attributes: Object A OBID A OBID B, Object B SUBID B SUBID A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jas with the teachings of Lysne to Lysne Para. 0008-0009).

As to Claim 20, Jas as modified discloses The method of claim 18, wherein the method further comprises adding a new third logical entry structure, the third logical entry structure including a connection type component having an entry number corresponding to an existing entry structure (Para. 0059-0060, 0066-0067, 0081, 0092-0093).

Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 112 Rejection 
Applicant's arguments have been fully considered
In response to Applicant’s arguments, it is submitted the amendment filed on 9/21/2021 raises new issues; see above for detail.

Response to remarks on 35 U.S.C. § 101 Rejection 
Applicant's arguments have been fully considered.
In response to the arguments, it is submitted that First, there is no “the size of the Component structure does not have to be predetermined, that is, the database structure sizes is not predefined” function recited in the claim, Second, the claim merely recites “an entry structure size”, under the broadest reasonable interpretation, is seen as size of the structure. Furthermore, the courts have found conventional the use of computers to perform generic tasks involving obtaining data, comparing data, issuing automated instructions or determining undesirable 

Response to remarks on 35 U.S.C. § 102 Rejection 
Applicant's arguments have been fully considered.
In response to the arguments, it is submitted that amended limitation has been addressed in the citation of the office action as discussed above. Please refer to the corresponding sections of the claim analysis for details

Response to remarks on 35 U.S.C. § 103 Rejection 
Applicant's arguments have been fully considered.
In response to the arguments, it is submitted that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993); see MPEP2111. Vu discloses a hierarchical relationship (i.e. parent-child relationship) and comprises a parent node which is situated at the center of a plurality of child nodes, each child node link the pointer points to the parent node. Thus, matched data obtained at several child nodes moves back to the parent simultaneously. As such, combination of Jas and Vu teaches the claims as amended and argued.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SHEW FEN LIN/            Primary Examiner, Art Unit 2166                                                                                                                                                                                            	1/24/2022